Grant, J.
Complainant is the owner of the record title to the lands in dispute. Defendant was cutting timber therefrom, and, after notice, refused to desist. Thereupon, complainant filed this bill to restrain the acts of trespass threatened by the defendant.
*588Complainant obtained a deed from one Bolton, the former owner of the land. Defendant claims a parol contract with Bolton for the purchase, and that complainant was defendant’s agent in making it. Complainant denies the agency, and asserts that he purchased the lands for himself and paid for them. The question is one purely of fact, and upon this there is a sharp conflict of testimony. The proofs were taken in open court, and the court decided it in favor of the complainant. A review of the testimony would constitute no precedent of value. It is sufficient to say that the court, in our judgment, reached the correct conclusion, and the decree is affirmed, with costs.
The other J ustices concurred.